                                                                         Motion GRANTED.

                     UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION

UNITED STATES OF AMERICA                )
                                        )
      v.                                )     No. 3:19-cr-00178
                                        )     JUDGE TRAUGER
LEANNA M. CLARK                         )
                                        )


                          MOTION TO DISMISS APPEAL

      Defendant Leanna M. Clark, in consultation with counsel, has concluded that

it would be of no value to proceed with this appeal as no non-frivolous issues for

appeal exist. A written permission/acknowledgment to dismiss the appeal, signed by

defendant is attached to this motion.

      WHEREFORE, it is respectfully urged that this Honorable Court dismiss this

appeal.

                                        Respectfully submitted,


                                        s/ Dumaka Shabazz
                                        DUMAKA SHABAZZ (BPR#022278)
                                        Assistant Federal Public Defender
                                        810 Broadway, Suite 200
                                        Nashville, Tennessee 37203
                                        615-736-5047

                                        Attorney for Leanna M. Clark
